DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 has been considered.  The Chinese office action (NPL cite 1) cannot be considered, because it is not in the English language, nor contains an English abstract or statement of relevance.  While the document constitutes a statement of relevance for the other foreign art cited, the Chinese office action itself cannot be considered for any information contained therein.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a power transmission device including the combination of limitations recited in claim 1, particularly in combination with “the radially-outside restricting portion maintaining a clearance between a side surface of the receiving member and an inner peripheral surface of an outer peripheral wall of the clutch member to which the driven-side clutch plates are attached, and prohibiting contact between the receiving member side surface and the inner peripheral surface of the clutch member”.
The closest prior art of Kataoka ‘557 discloses the power transmission device including a receiving member, where a clearance is general maintained between the side surface of the receiving member and the clutch member, but the clearance isn’t at the inner peripheral surface of the outer peripheral wall of the clutch member, and contact between the receiving member and the inner peripheral surface of the clutch member isn’t prevented.

The closest prior art of Kataoka ‘557 discloses the power transmission device including a receiving member, where a clearance is general maintained between the side surface of the receiving member and the clutch member, but the clearance isn’t at the inner peripheral surface of the outer peripheral wall of the clutch member, and the flange of the receiving member does not contact the restricting portion.
The prior art does not disclose or render obvious a motivation to provide for a power transmission device including the combination of limitations recited in claim 8, particularly in combination with “the radially-outside restricting portion maintaining a clearance between a side surface of the receiving member and an inner peripheral surface of an outer peripheral wall of the clutch member and the radially outside restriction portion is a radially outside opening configured to restrict radially outward movement by contact with the receiving member”
The closest prior art of Kataoka ‘557 discloses the power transmission device including a receiving member, where a clearance is general maintained between the side surface of the receiving member and the clutch member, but the clearance isn’t at the inner peripheral surface of the outer peripheral wall of the clutch member, and the restricting portion doesn’t restrict radially outward movement by contact with the receiving member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/17/2021, with respect to the 102 rejection have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659